                 Case 20-50527-LSS     Doc 73     Filed 06/01/20    Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

 In re:                                               Chapter 11

 Boy Scouts of America and Delaware BSA, LLC,         Case No. 20-10343 (LSS)
                                                      (Jointly Administered)
            Debtors.
 Boy Scouts of America,

                     Plaintiff,                       Adv. Pro. No. 20-50527 (LSS)
     v.

 A.A., et al.,

                    Defendants

               MOTION AND ORDER FOR ADMISSION PRO HAC VICE
       Pursuant to Local Rule 9019-1 and the attached certification, counsel moves the admission
pro hac vice of Kevin T. Stocker, Esq., to represent KS Does, in connection with the above-
captioned adversary action.

Dated: June 1, 2020                  GELLERT SCALI BUSENKELL & BROWN, LLC

                                     By:    /s/ Ronald Gellert
                                            Ronald S. Gellert (No. 4259)
                                            1201 N. Orange Street, Suite 300
                                            Wilmington, DE 19801
                                            Telephone: (302) 425-5806
                                            Email: rgellert@gsbblaw.com


                                  ORDER GRANTING MOTION

          IT IS HEREBY ORDERED counsel’s Motion for Admission Pro Hac Vice is granted.
               Case 20-50527-LSS         Doc 73     Filed 06/01/20      Page 2 of 2




          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of New York and
submit to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in
the preparation or course of this action. I also certify that I am generally familiar with this
Court’s Local Rules and with Standing Order for District Court Fund revised 8/31/16. I further
certify that the annual fee of $25.00 has been paid to the Clerk of Court for District Court.


Dated: June 1, 2020                           /s/ Kevin T. Stocker, Esq.
                                              Kevin T. Stocker, Esquire
                                              Law Offices of Kevin T. Stocker, Esq., P.C.
                                              2645 Sheridan Drive
                                              Tonawanda, NY 14150
                                              Telephone: (716) 832-3006
                                              Email: kstockeresq@yahoo.com
